

114 S875 IS: Workplace Advancement Act
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 875IN THE SENATE OF THE UNITED STATESMarch 26, 2015Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Labor Standards Act of 1938 to strengthen equal pay requirements.
	
 1.Short titleThis Act may be cited as the Workplace Advancement Act.
 2.FindingsCongress makes the following findings: (1)In 1963, Congress passed on a bipartisan basis the Equal Pay Act of 1963 to prohibit discrimination on account of sex in the payment of wages for equal work performed by employees for employers engaged in commerce or in the production of goods for commerce.
 (2)Following the passage of such Act, in 1964, Congress passed on a bipartisan basis the Civil Rights Act of 1964.
 (3)Since the passage of both the Equal Pay Act of 1963 and the Civil Rights Act of 1964, women have made significant strides, both in the workforce and in their educational pursuits.
 (4)Currently, according to a Prudential Research Study, 60 percent of women are the primary earners in their households and the Bureau of Labor Statistics has found that 47 percent of women are members of the workforce.
 (5)According to the Department of Education, women receive 57 percent of all college degrees, a 33 percent increase from 1970.
 (6)Women hold the majority of positions in the 5 fastest growing fields, and women are more likely than men to work in professional and related occupations.
 (7)Despite this significant progress, surveys suggest there is a concern among American women that gender-based pay discrimination still exists.
 (8)Over the last 15 years, the Equal Employment Opportunity Commission has received on average 2,400 complaints annually alleging gender-based pay discrimination. This represents two to three percent of charges filed with the Commission during the same time period. Even though the Commission determines that no discrimination occurred in a majority of these complaints, the extent to which these allegations continue underscores there is still progress to be made.
 (9)A number of factors contribute to differences in total compensation, including variations in occupation, education, hours worked, institutional knowledge, and other business reasons and personal choices that shape career paths and earning potential.
 3.Prohibition on wage discriminationPursuant to Federal law in effect on the date of enactment of this Act: (1)In generalNo employer shall discriminate, within any establishment in which employees are employed by the employer, between employees on the basis of sex by paying wages to employees in such establishment at a rate less than the rate at which the employer pays wages to employees of the opposite sex in such establishment for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions, except where such payment is made pursuant to—
 (A)a seniority system; (B)a merit system;
 (C)a system which measures earnings by quantity or quality of production; or (D)a differential based on any other factor other than sex.
 (2)LimitationAn employer who is paying a wage rate differential in violation of this section shall not, in order to comply with the provisions of this section, reduce the wage rate of any employee.
 (3)NoticeEvery employer, employment agency, and labor organization, as the case may be, shall post and keep posted in conspicuous places upon its premises where notices to employees, applicants for employment, and members are customarily posted, a notice to be prepared or approved by the Equal Employment Opportunity Commission that sets forth excerpts from, or summaries of, the pertinent provisions of this Act (including the amendments made by this Act) and of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), and information pertinent to the filing of a complaint.
 4.Enhanced enforcement of Equal Pay Act requirementsSection 15(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)) is amended—
 (1)in paragraph (5), by striking the period and inserting ; or; and (2)by adding at the end the following:
				
 (6)to discharge or in any other manner retaliate against any employee because such employee has inquired about, discussed, or disclosed comparative compensation information for the purpose of determining whether the employer is compensating an employee in a manner that provides equal pay for equal work, except that this paragraph shall not apply to instances in which an employee who has access to the wage information of other employees as a part of such employee’s job functions discloses the wages of such other employees to an individual who does not otherwise have access to such information, unless such disclosure is in response to a charge or complaint or in furtherance of an investigation, proceeding, hearing, or action under section 6(d), including an investigation conducted by the employee.
					Nothing in paragraph (6) shall be construed to limit the rights of an employee provided under any
			 other provision of law..